 1 Krsto Mijanovic (Bar No. 205060)
     kmijanovic@hbblaw.com
 2 Lisa R. Hsiao (Bar No. 289473)
    lhsiao@hbblaw.com
 3 HAIGHT BROWN & BONESTEEL LLP
   555 South Flower Street, Forty-Fifth Floor
 4 Los Angeles, California 90071
   Telephone: 213.542.8000
 5 Facsimile: 213.542.8100
 6 Attorneys for Defendant,
   BROAN-NUTONE LLC
 7
 8                          UNITED STATES DISTRICT COURT
 9            CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10
11 INTERINSURANCE EXCHANGE OF                      Case No. 2:17-cv-08619 FMO (JPRx)
   THE AUTOMOBILE CLUB,
12                                                 ORDER RE: JOINT STIPULATION
                 Plaintiff,                        [25] FOR DISMISSAL WITH
13                                                 PREJUDICE
          v.
14
   BROAN-NUTONE LLC and DOES 1
15 to 10, Inclusive,
16                  Defendants.
17
18            Having considered the Joint Stipulation for Dismissal with Prejudice
19 submitted by plaintiff INTERINSURANCE EXCHANGE OF THE AUTOMOBILE
20 CLUB and defendant BROAN-NUTONE LLC (collectively, the “Parties”),
21 regarding the Parties having satisfactorily resolved their disputes, the Court Orders
22 as follows:
23            The complaint in this matter is dismissed, with prejudice, pursuant to Federal
24 Rule of Civil Procedure 41(a)(1)(A)(ii). Each party to bear its own fees and costs.
25
26 Dated: January 28, 2019                              /s/ Fernando M. Olguin             .
27                                                         U.S. District Judge
28
                                                                  Case No. 2:17-cv-08619 FMO (JPRx)
     BM07-0000168
                                                          ORDER FOLLOWING JOINT STIPULATION FOR
     12861638.1
                                                  1                   DISMISSAL WITH PREJUDICE
